Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION

	Specification
1.	This action is responsive to communications filed October 01, 2020.  This application is a continuation of 14/560,917 filed 12/04/2014, now U.S. Patent #10,394,462.  Claims 1-20 are presented for examination.

2. 	The Information Disclosure Statement filed September 05, 2019 have been reviewed and considered by the Examiner.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	As per claim 6, the recitation of “the frequency” (line 4) lacks proper antecedent basis.  
	Appropriate clarification and correction is required.

	Double Patenting
5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6. 	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,462.  Although the conflicting claims are not identical, they are directed to the same invention of the multi-tenant database system has a memory device in which a subset of operations causes the memory device to be degraded, one or more computing nodes that maintain multi datasets, and one or more memories stored with computer-readable instructions that, upon execution by the computing nodes, cause the system at least to form a mapping from a subset of the dataset to a symbol selected based at least in portion to minimize operations in the subset of operations that degrade the memory device associated with storing the symbol on memory device.  The selection of symbol is further based at least in portion on a pattern of changes to at least one of field, column or attribute of datasets. The system causes symbol to be stored on memory device.  The conflict claims are not patentably distinct from each other because claims 1-20 in US Patent No. 10,394,462 fully encompasses claims 1-20 in the instant application and thus claims 1-20 of the instant application is an obvious anticipation of claims 1-20 in US Patent No. 10,394,462 based on the anticipation doctrine of In re Goodman, see table below:
Current Application
Patent 10,394,462
1. A system, comprising: at least one processor; and at least one memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: analyze a frequency of operations performed on a database table; form a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; and store the symbol on the memory device to represent the portion of the database table.
1. A multi-tenant database system comprising: a memory device, wherein a subset of operations on the memory device cause the memory device to be degraded; one or more computing nodes that maintain a first dataset and a second dataset; and one or more memories having stored thereon computer-readable instructions that, upon execution by the one or more computing nodes, cause the system at least to: form a mapping from a subset of the dataset to a symbol, the symbol selected based at least in part to minimize operations in the subset of operations that degrade the memory device associated with storing the symbol on the memory device, wherein selection of the symbol is further based at least in part on a pattern of changes to at least one of a field of the first dataset, a column of the first dataset, or an attribute of the dataset and wherein selection of the symbol is independent of the second dataset; and cause the symbol to be stored on the memory device, the symbol representative of the subset of the first dataset.
2. The system of claim 1, wherein the operations comprise writes to at least one of a column or row of the database table.
1. .. wherein selection of the symbol is further based at least in part on a pattern of changes to at least one of a field of the first dataset, a column of the first dataset, or an attribute of the dataset and wherein selection of the symbol is independent of the second dataset;…
6. A computer-implemented method, comprising: forming a mapping from a portion of a database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the frequency of the operations performed on the database table, to minimize degrading the memory device; and storing the symbol on the memory device.
6. A computer-implemented method, comprising: storing a first dataset on a memory device, wherein a subset of operations on the memory device degrade the memory device; forming a mapping from a subset of the first dataset to a symbol, the mapping based at least in part on identifying symbols that may be stored on the memory device with a minimized number of the subset of operations that degrade the memory, the mapping further based at least in part on a frequency of changes to at least one of a field of the dataset, a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device; and causing the symbol to be stored on the memory device.
7. The computer-implemented method of claim 6, further comprising: analyzing frequency of write operations on at least one of a column, field, or attribute of the database table.
6.  , a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device; and causing the symbol to be stored on the memory device
12. The computer-implemented method of claim 6, wherein the portion of the database table comprises at least one of a column, field, or attribute.
6. .., a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device; and causing the symbol to be stored on the memory device
14. A non-transitory computer-readable storage medium, comprising instructions that, upon execution by at least one processor of a computing device, cause the computing device to at least: analyze a frequency of database operations performed on a database table; generate a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part the frequency of the database operations, to minimize degrading the memory device; and store the symbol on the memory device.
14. A non-transitory computer-readable storage medium having stored thereon instructions that, upon execution by one or more computing devices, cause the one or more computing devices at least to: store a dataset on a memory device, wherein a subset of operations on the memory device degrade the memory; form a mapping from a subset of the dataset to a symbol, the mapping based at least in part on identifying symbols that may be stored on the memory device with a minimized number of the subset of operations that degrade the memory, the mapping further based at least in part on a frequency of changes to the dataset, wherein the frequency of changes is based on at least one of a field of the dataset, a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device; and cause the symbol to be stored on the memory device.
15. The non-transitory computer-readable storage medium of claim 14, wherein analyzing the frequency comprises analyzing writes to at least one of a column, field, or attribute.
14... wherein the frequency of changes is based on at least one of a field of the dataset, a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device;
19. The non-transitory computer-readable storage medium of claim 14, wherein the portion of the database table comprises at least one of a column, field, or attribute.
14... wherein the frequency of changes is based on at least one of a field of the dataset, a column of the dataset, or an attribute of the dataset and wherein selection of the symbol is independent of a second dataset stored on the memory device;

 	
 	It should be noted that the further limitations of claims 3-5, 8-11, 13, 16-18 and 20 in the current applications are disclosed throughout the specification of the patent 10,394,462.  For example, access metadata associated with the database table; and form the mapping based at least in part on the metadata (claims 3 and 8 vs. patent ‘462, column 3, lines 11 et seq.). In response to execution by the at least one processor, cause the system to at least: obtain, from a database storage engine, information indicative of memory state transitions associated with maintaining the database table (claims 4, 9 and 16 vs. patent ‘462, column 3, lines 12 et seq.; column 5, lines 50 et seq.).  In response to execution by the at least one processor, cause the system to at least: store data for a portion of an additional database table, the data stored based at least in part on an additional mapping between a portions of the additional database table and symbols selected, based at least in part on the analysis of the frequency of operations on the additional database table, to minimize degrading the memory device (claims 5 and 18 vs. patent ‘462, column 14, lines 42 et seq.; column 5, lines 7 et seq. and wherein the information is associated with a specific table (claim 10 vs. patent’462, column 3, lines 34 et seq.), and wherein the operations comprise storing and retrieving data from the database table (claims 11 and 17 vs. patent ‘462, column 6 lines 20 et seq.).  Forming the mapping based at least in part on a scan of data stored in the database table (claims 13 and 20 vs. patent ‘462, column 5, lines 41 et seq.).


	  			Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (USPN: 8,504,556), hereinafter Rice in view of Ban (USPGPUB: 2011/0238903). 
 	As in claim 1, Rice disclose a system comprises at least one processor 610a...610n (e.g. see figure 6); and at least one memory 620 (e.g. see figure 6) comprising instructions that, in response to execution by the at least one processor, cause the system to at least analyze a frequency of operations performed on a database table, for example, Rice discloses method for analyzing and generating access operations performed for database requests based on a usage model, noting that Rice further discloses each database resource may be associated with a particular user entity, wherein each user entity may be associated with multiple database resources, and a database resource may be a defined set of tables that make up a relational database (e.g. see figure 4, column 1, lines 48-50; also column 3, lines 34-43).  Rice discloses the invention substantially as claimed, Rice however does not particularly teach form a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; and store the symbol on the memory device to represent the portion of the database table.  Ban however in his teaching of method and device of managing a reduced wear memory discloses the missing elements that are known to be required in the system of Rice in order to arrive at Applicant’s current invention, wherein Ban teaching form a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; for example Ban teaching translation scheme (equivalent to forming a map) is generated for the particular segment by sorting the input data units, the 4 bit words, in a decreasing order of frequencies and assigning each one of the a 6-bit coded string from a respective list of 6-bit coded strings ascendingly ordered according to their wear factors. The table shown at FIG. 8 indicates that while the total number of `0` bits in the input data of the particular segment is 13013, the portion of the `0` bits in the encoded segment is 40% therefrom, namely 5233. Wear is reduced by a factor of 13013/5233*6/4=3.73”, Ban clearly teaching data is encoded such that the encoded symbol/coded string having reduced the number of transitions, therefore reducing wear by a factor of 3.7 (e.g. see Ban para.[0127], lines 1-10).  Moreover, Ban further discloses by selecting the proper encoded symbols/coded strings for the data with more frequent the wear is reduced further, by a wear factor of 4.29 (e.g. see par. [130-131]). In addition, Ban Fig. 8 shows the technique of keeping score/ranking of data/dataword(s) with frequent utilizing and encoding to proper symbols that reducing wear and improve durability of the overall data in the system. Examiner submits that Ban teaching of symbol map is complementing to the teaching of Rice, wherein both Rice and Ban teaching of selecting/ranking data and/or dataword(s) based on frequent usage (e.g. see Ban Figs. 1A-B, pars. 2-6, 49-90; Table/List structure to map/translate/encode input data to coded string/symbol, m/n bits to reduce wear/degrade storage, i.e. claimed entropy; data pattern; pars 127).  In addition, Fig.8 shows translation scheme/table/list to map data of a segment to encoded data and reduce wear/degrade storage; different data different wear factor.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of forming a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; and store the symbol on the memory device to represent the portion of the database table as suggested by Ban for that of Rice’s system.  By doing so, it would add another layer of security to processing the dataset in the datable which results to improve the reliability and durability of the overall storage in the system, therefore being advantageous.
 	As per claim 2, Rice discloses the operations comprise writes to at least one of a column or row of the database table; for example, Rice clearly teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database (e.g. see column 3, lines 34-43) can be configured to process read/write request to data resource 52b, a particular record of that database resource (e.g. the row in the database), and one or more attributes of that record (e.g. data located at one or more column positions in the row) (e.g. see column 11, lines 35-47).
	As per claim 3, see arguments with respect to claim 1, Rice further discloses access metadata associated with the database table; and form the mapping based at least in part on the metadata; for example Rice clearly teaches utilizing metadata associated with database table through the usage score which includes various metadata, such as a user entity identifier of the requestor (e.g., a customer identifier), an identifier of the database resource accessed (e.g., database resource 52b), an identifier of the database system accessed (e.g., database system 50), and a timestamp specifying a temporal indication of when the request was processed by that database system. This metadata may be utilized by the resource balancer (translator/mapping device or table) for aggregating and analyzing the log data from multiple request routers, as described in more detail below with respect to the operation of the resource balancer (e.g. see column 8, lines 1-11 and Figure 3). 
 	As per claim 4, see arguments with respect to claim 1.  Rice discloses the invention as claimed, Rice however does not particularly teach obtain information indicative of memory state transitions associated with maintaining the database table from database engine.  Ban discloses the missing elements that are known to be required in the system of Rice in order to arrive at Applicant’s current invention wherein Rice clearly teaches utilize “0” or “1” status indicative of memory state transition, the prevalence of the memory cell state “1” in relation to the memory cell state “0” reduces the number of erasing operations in which the charge of the memory cell is reset from “0” to “1” (e.g. see para.[0071], lines 7-12).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of obtaining information indicative of memory state transitions associated with maintaining the database table from database engine as taught by Ban for that of Rice’s system.  By doing so, it would allow the ease in managing database regarding state of memory transition involving wear level, by accessing memory transition information readily available through such “0” or “1” encoding scheme, it would allow the database to be managed in more efficient manner, therefore being further advantageous.
	As per claim 5, see arguments with respect to claim 1, it should be noted that the further limitations of storing data for a portion of an additional database table, the data stored based at least in part on an additional mapping between a portions of the additional database table and symbols selected, based at least in part on the analysis of the frequency of operations on the additional database table, to minimize degrading the memory device is taught by Rice to the extent that it is being claimed, since Rice clearly teaches implementing various elements of the system and method for diminishing workload imbalance across multiple database systems (e.g. see figure 6, column 1, lines 54-57; column 14, lines 42 et seq.; column 5, lines 7 et seq.).
	As per claim 6, Rice discloses method for accessing and managing workload for databases wherein Rice further discloses each database resource may be associated with a particular user entity, wherein each user entity may be associated with multiple database resources, and a database resource may be a defined set of tables that make up a relational database (e.g. see figure 4, column 1, lines 48-50; also column 3, lines 34-43).  Rice discloses the invention substantially as claimed, Rice however does not particularly teach form a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; and store the symbol on the memory device to represent the portion of the database table.  Ban however in his teaching of method and device of managing a reduced wear memory discloses the missing elements that are known to be required in the system of Rice in order to arrive at Applicant’s current invention, wherein Ban teaching form a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; for example Ban teaching translation scheme (equivalent to forming a map) is generated for the particular segment by sorting the input data units, the 4 bit words, in a decreasing order of frequencies and assigning each one of the a 6-bit coded string from a respective list of 6-bit coded strings ascendingly ordered according to their wear factors. The table shown at FIG. 8 indicates that while the total number of `0` bits in the input data of the particular segment is 13013, the portion of the `0` bits in the encoded segment is 40% therefrom, namely 5233. Wear is reduced by a factor of 13013/5233*6/4=3.73”, Ban clearly teaching data is encoded such that the encoded symbol/coded string having reduced the number of transitions, therefore reducing wear by a factor of 3.7 (e.g. see Ban para.[0127], lines 1-10).  Moreover, Ban further discloses by selecting the proper encoded symbols/coded strings for the data with more frequent the wear is reduced further, by a wear factor of 4.29 (e.g. see par. [130-131]). In addition, Ban Fig. 8 shows the technique of keeping score/ranking of data/dataword(s) with frequent utilizing and encoding to proper symbols that reducing wear and improve durability of the overall data in the system. Examiner submits that Ban teaching of symbol map is complementing to the teaching of Rice, wherein both Rice and Ban teaching of selecting/ranking data and/or dataword(s) based on frequent usage (e.g. see Ban Figs. 1A-B, pars. 2-6, 49-90; Table/List structure to map/translate/encode input data to coded string/symbol, m/n bits to reduce wear/degrade storage, i.e. claimed entropy; data pattern; pars 127).  In addition, Fig.8 shows translation scheme/table/list to map data of a segment to encoded data and reduce wear/degrade storage; different data different wear factor.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of forming a mapping from a portion of the database table to a symbol selected to represent the portion of the database table on a memory device, wherein the symbol is selected, based at least in part on the analysis of the frequency of the operations, to minimize degrading the memory device; and store the symbol on the memory device to represent the portion of the database table as suggested by Ban for that of Rice’s system.  By doing so, it would add another layer of security to processing the dataset in the datable which results to improve the reliability and durability of the overall storage in the system, therefore being advantageous.
	As per claim 7, Rice further discloses analyzing frequency of write operations on at least one of a column, field, or attribute of the database table; for example Rice clearly teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database (e.g. see column 3, lines 34-43) can be configured to process read/write request to data resource 52b, a particular record of that database resource (e.g. the row in the database), and one or more attributes of that record (e.g. data located at one or more column positions in the row) (e.g. see column 11, lines 35-47).
	As per claim 8, see arguments with respect to claim 6, Rice further discloses forming the mapping based at least in part on metadata associated with the database table; for example Rice clearly teaches utilizing metadata associated with database table through the usage score which includes various metadata, such as a user entity identifier of the requestor (e.g., a customer identifier), an identifier of the database resource accessed (e.g., database resource 52b), an identifier of the database system accessed (e.g., database system 50), and a timestamp specifying a temporal indication of when the request was processed by that database system. This metadata may be utilized by the resource balancer (translator/mapping device or table) for aggregating and analyzing the log data from multiple request routers, as described in more detail below with respect to the operation of the resource balancer (e.g. see column 8, lines 1-11 and Figure 3). 
 	As per claim 9, see arguments with respect to claim 6.  Rice discloses the invention as claimed, Rice however does not particularly teach obtaining information indicative of memory state transitions associated with maintaining the database table from a database storage engine.  Ban discloses the missing elements that are known to be required in the system of Rice in order to arrive at Applicant’s current invention wherein Rice clearly teaches utilize “0” or “1” status indicative of memory state transition, the prevalence of the memory cell state “1” in relation to the memory cell state “0” reduces the number of erasing operations in which the charge of the memory cell is reset from “0” to “1” (e.g. see para.[0071], lines 7-12).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of obtaining information indicative of memory state transitions associated with maintaining the database table from database engine as taught by Ban for that of Rice’s system.  By doing so, it would allow the ease in managing database regarding state of memory transition involving wear level, by accessing memory transition information readily available through such “0” or “1” encoding scheme, it would allow the database to be managed in more efficient manner, therefore being further advantageous.
	As per claim 10, Rice discloses the information is associated with a specific table; for example Rice clearly teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database (e.g. see column 3, lines 34-43).  
 	As per claim 11, Rice further discloses the operations comprise storing and retrieving data from the database table; for example, Rice beside illustrates database system 50 which known to include database resource may be a defined set of tables that make up a relational database can be configured to process read/write (storing/retrieving) request to data resource 52b, a particular record of that database resource, and one or more attributes of that record (e.g. see (e.g. see column 3, lines 34-43)column 11, lines 35-47).
 	As per claim 12, Rice further disclose the portion of the database table comprises at least one of a column, field, or attribute; for example Rice teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database can be configured to process read/write request to data resource 52b, a particular record of that database resource (e.g. the row in the database), and one or more attributes of that record (e.g. data located at one or more column positions in the row) (e.g. see column 11, lines 35-47).
 	As per claim 13, Rice also teaches forming the mapping based at least in part on a scan of data stored in the database table; for example Rice clearly discloses database systems (e.g., database systems 40, 50 and 90) may be configured to process a client request by performing one or more tasks with respect to a database resource, such as reading data from the appropriate database resource, writing data to the appropriate database resource, or querying/sanning the appropriate database resource (e.g. see column 3, lines 13 et seq.).
 	As per claim 14, the combination of Rice and Ban discloses the invention as claimed, detailed above with respect to claims 1 and 6.  Rice and Ban however do not particularly disclose a transitory computer-readable storage medium, comprising instructions that, upon execution by at least one processor of a computing device, cause the computing device to to perform method of claim 6. However, one of ordinary skill in the art would have recognized that computer readable medium (i.e., floppy, cd-rom, etc.) carrying computer-executable instructions for implementing a method, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to put Rice and Ban’s program on a computer readable medium, because it would facilitate the transporting, installing and implementing of Rice and Ban’s program on other systems; therefore being advantageous.
	As per claim 15, Rice further discloses analyzing the frequency comprises analyzing writes to at least one of a column, field, or attribute; for example, Rice clearly teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database (e.g. see column 3, lines 34-43) can be configured to process read/write request to data resource 52b, a particular record of that database resource (e.g. the row in the database), and one or more attributes of that record (e.g. data located at one or more column positions in the row) (e.g. see column 11, lines 35-47).
 	As per claim 16, see arguments with respect to claims 1, 6 and 14.  Rice discloses the invention as claimed, Rice however does not particularly teach obtain information indicative of memory state transitions associated with maintaining the database table from database engine.  Ban discloses the missing elements that are known to be required in the system of Rice in order to arrive at Applicant’s current invention wherein Rice clearly teaches utilize “0” or “1” status indicative of memory state transition, the prevalence of the memory cell state “1” in relation to the memory cell state “0” reduces the number of erasing operations in which the charge of the memory cell is reset from “0” to “1” (e.g. see para.[0071], lines 7-12).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of obtaining information indicative of memory state transitions associated with maintaining the database table from database engine as taught by Ban for that of Rice’s system.  By doing so, it would allow the ease in managing database regarding state of memory transition involving wear level, by accessing memory transition information readily available through such “0” or “1” encoding scheme, it would allow the database to be managed in more efficient manner, therefore being further advantageous.
	As per claim 17, Rice further discloses the database operations comprise storing and retrieving data from the database table; for example, Rice beside illustrates database system 50 which known to include database resource may be a defined set of tables that make up a relational database can be configured to process read/write (storing/retrieving) request to data resource 52b, a particular record of that database resource, and one or more attributes of that record (e.g. see (e.g. see column 3, lines 34-43)column 11, lines 35-47).
  	As per claim 18, see arguments with respect to claim 1, it should be noted that the further limitations of the mapping is associated with the database table, and wherein an additional mapping is associated with an additional database table is taught by Rice to the extent that it is being claimed, since Rice clearly teaches implementing various elements of the system and method for diminishing workload imbalance across multiple database systems (e.g. see figure 6, column 1, lines 54-57; column 14, lines 42 et seq.; column 5, lines 7 et seq.).
  	As per claim 19, Rice further discloses the portion of the database table comprises at least one of a column, field, or attribute; for example Rice teaches database system 50 which known to include database resource may be a defined set of tables that make up a relational database (e.g. see column 3, lines 34-43) can be configured to process read/write request to data resource 52b, a particular record of that database resource (e.g. the row in the database), and one or more attributes of that record (e.g. data located at one or more column positions in the row) (e.g. see column 11, lines 35-47).
 	As per claim 20, Rice further discloses form the mapping based at least in part on a scan of data stored in the database table; for example Rice clearly discloses database systems (such as database systems 40, 50 and 90) may be configured to process a client request by performing one or more tasks with respect to a database resource, such as reading data from the appropriate database resource, writing data to the appropriate database resource, or querying/sanning the appropriate database resource (e.g. see column 3, lines 13 et seq.).

	Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TVT/May 05, 2022

/TUAN V THAI/Primary Examiner, Art Unit 2135